Title: To John Adams from Benjamin Huntington, 13 July 1795
From: Huntington, Benjamin
To: Adams, John



Sir
Norwich July 13th 1795

At the Request of Capt Ledlie of Hartford who will Wait on you with this I have preferred to trouble your Excellency with a Line in his Favour as he thinks your Advice in a business he has on hand will be Important.
Capt Hugh Ledlie is a Gentleman who formerly was much Engaged in Mercantile Concerns in this State & by his Industry Economy and punctuality Punctuality in Business obtained a large Property and formed good Connections in business and an Intensive Acquaintance with many Gentlemen of Rank and Reputation in this and the Neighbouring States & among other Transactions he unfortunately bcame Concerned with General Lyman and others in a Grant of Lands on the East Bank of the Missisippi about Soon after the Close of the last French War in which he had served some Years with Reputation as a Captain in the Provincial Service. By some means the Grant Obtained by General Lyman never was Settled among the Aventurers before the Death of that Gentleman—Capt Ledlie will lay the Business before you with his Papers and wishes for Advice in his Claim, what steps can be taken to Obtain his Just Right and whether it can Probably be obtained or not—
I am with Great Respect and Regard / your Excellencys most humle Servt

Benj Huntington